Exhibit 10.1

 

EXECUTION COPY

 

VOTING AGREEMENT

 

This VOTING AGREEMENT (this “Agreement”), is dated as of October 16, 2011, by
and among El Paso Corporation  (the “Company”) and the stockholders of Kinder
Morgan Inc. (“Buyer”) listed on the signature pages hereto (each a “Stockholder”
and collectively, the “Stockholders”).

 

W I T N E S S E T H:

 

WHEREAS, the Company, Sherpa Merger Sub, Inc., a Delaware corporation, Sherpa
Acquisition, LLC, a Delaware limited liability company, Sirius Merger
Corporation, a Delaware corporation, Sirius Holdings Merger Corporation, a
Delaware corporation, and Buyer entered into an Agreement and Plan of Merger,
dated as of October 16, 2011 (the “Merger Agreement”), providing for, among
other things, the acquisition of the Company by Kinder Morgan through the
consummation of the Transactions (as defined in the Merger Agreement), the
result of which will include the Company being a wholly owned subsidiary of
Buyer (capitalized terms used herein and not otherwise defined shall have the
meanings ascribed to such terms in the Merger Agreement as of the date hereof);
and

 

WHEREAS, as of the date hereof, each Stockholder is the record and beneficial
owner of the number of shares of Parent Class A Stock of Buyer set forth on
Exhibit A hereto (together with such additional shares of such class or of
Parent Class P Stock as become beneficially owned by such Stockholder, whether
upon the exercise of options, conversion of convertible securities or otherwise,
and any other voting securities of Buyer (whether acquired heretofore or
hereafter) but excluding any shares sold or transferred on or after the date
hereof in compliance with Section 4.1, the “Owned Shares”), which shares
collectively represent at least 75% of the voting power of the outstanding
capital stock of Buyer (as calculated with respect to the vote that is necessary
to obtain the Parent Stockholder Approval); and

 

WHEREAS, as a condition to the Company’s willingness to enter into and perform
its obligations under the Merger Agreement, the Company has required that each
Stockholder agree, and each Stockholder has agreed, subject to the terms of this
Agreement, (i) to vote all of such Stockholder’s Owned Shares in favor of
(a) the issuance of the Parent Class P Stock to the Company’s shareholders in
connection with the consummation of the Merger (including shares of Parent
Class P Stock to be issued upon the exercise of any Parent Class P Warrants) and
the Parent Class P Warrants (the “Stock Issuance”) and (b) any other matters
submitted to the shareholders of Buyer in furtherance of the Merger or the other
transactions contemplated by the Merger Agreement and (ii) to take the other
actions described herein; and

 

WHEREAS, each Stockholder desires to express its support for the Merger
Agreement and the transactions contemplated thereby, including the Stock
Issuance.

 

NOW, THEREFORE, in consideration of the premises and for other good and valuable
consideration given to each party hereto, the receipt of which is hereby
acknowledged, the parties agree as follows:

 

--------------------------------------------------------------------------------


 

1.             Agreement to Vote; Irrevocable Proxy.

 

1.1           Agreement to Vote.  Each Stockholder hereby agrees that, from the
date hereof until the earlier of (i) the time that the Parent Stockholder
Approval has been obtained and no other vote by the Buyer’s shareholders is
required to consummate the transactions contemplated by the Merger Agreement and
(ii) termination of this Agreement in accordance with Section 5.1, at any
meeting of the stockholders of Buyer at which the approval of the Stock Issuance
or any other matter requiring a vote of Buyer’s shareholders necessary to
consummate the transactions contemplated by the Merger Agreement is to be voted
upon, however called, or any adjournment or postponement thereof, such
Stockholder shall be present (in person or by proxy) and vote (or cause to be
voted) all of its Owned Shares at such time (a) in favor of approval of the
Stock Issuance and (b) against any Parent Alternative Transaction and against
any action or agreement that would reasonably be expected to materially impair
the ability of the Buyer, Merger Sub or the Company to complete the Merger, or
that would otherwise reasonably be expected to prevent or materially impede or
materially delay the consummation of the transactions contemplated by the Merger
Agreement.

 

1.2           Irrevocable Proxy.  Each Stockholder hereby irrevocably appoints
the Company as its attorney-in-fact and proxy with full power of substitution
and resubstitution, to the full extent of such Stockholder’s voting rights with
respect to such Stockholder’s Owned Shares (which proxy is irrevocable and which
appointment is coupled with an interest, including for purposes of Section 212
of the Delaware General Corporation Law, but for the avoidance of doubt shall be
deemed terminated and released with respect to any shares sold or transferred on
or after the date hereof in compliance with Section 4.1 or Section 4.7) to vote
all such Stockholder’s Owned Shares in favor of the Stock Issuance or any other
matter requiring a vote of Buyer’s shareholders necessary to consummate the
transactions contemplated by the Merger Agreement.  Upon the Company’s
reasonable request, each Stockholder agrees to execute any further agreement or
form reasonably necessary or appropriate to confirm and effectuate the grant of
the proxy contained herein.  The proxy granted by each Stockholder in this
Section 1.2 shall remain valid until the earlier of (i) the time that the Parent
Stockholder Approval has been obtained or (ii) the termination of this Agreement
in accordance with Section 5.1, in the case of clause (i) or (ii), immediately
upon which each such proxy shall automatically terminate without any further
action required by any person.

 

2.             Representations and Warranties of Stockholders.  Each Stockholder
hereby represents and warrants to the Company as follows:

 

2.1           Due Organization.  Such Stockholder, if a corporation, partnership
or other entity, has been duly organized, is validly existing and is in good
standing under the laws of the state of its formation or organization.

 

2.2           Power; Due Authorization; Binding Agreement.  Such Stockholder has
full legal capacity, power and authority to execute and deliver this Agreement,
to perform its obligations hereunder and to consummate the transactions
contemplated hereby.  The execution and delivery of this Agreement and the
consummation by such Stockholder of the transactions contemplated hereby have
been duly and validly authorized by all necessary corporate, partnership or
other applicable action on the part of such Stockholder, and no other
proceedings on the part of such Stockholder are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and

 

2

--------------------------------------------------------------------------------


 

delivered by such Stockholder and, assuming the due and valid authorization,
execution and delivery hereof by the other parties hereto, constitutes a valid
and binding agreement of such Stockholder, enforceable against such Stockholder
in accordance with its terms.

 

2.3           Ownership of Shares.  On the date hereof, the Owned Shares set
forth opposite such Stockholder’s name on Exhibit A hereto are owned
beneficially by such Stockholder, free and clear of any claims, liens,
encumbrances and security interests other than any restrictions existing under
Buyer’s certificate of incorporation or by-laws or the Buyer Shareholders
Agreement (as defined below) (the “Buyer Governance Agreements”).  Other than
proxies and restrictions in favor of the Company pursuant to this Agreement and
except for such transfer restrictions of general applicability as may be
provided under the Securities Act of 1933, as amended, the “blue sky” laws of
the various states of the United States, as of the date hereof, and any
restrictions contained in the Buyer Governance Agreements, such Stockholder has,
and at any stockholder meeting of Buyer in connection with the Merger Agreement
and the transactions contemplated by the Merger Agreement, including approval of
the Stock Issuance, such Stockholder will have (except as otherwise permitted by
this Agreement, including in connection with the permitted Transfer of any Owned
Shares), sole voting power and sole dispositive power with respect to all of the
Owned Shares of such Stockholder. As of the date hereof, the Stockholders
collectively own and on every date through the date that the Parent Stockholder
Approval has been obtained (including the date of any meeting or any adjournment
or postponements thereof of the stockholders of the Buyer at which Parent
Stockholder Approval is sought and the date of any record date for determining
the stockholders entitled to vote at any such meeting of the stockholders of
Buyer), the Stockholders will own an amount of shares of Buyer’s capital stock
sufficient to obtain the Parent Stockholder Approval.

 

2.4           No Conflicts. The execution and delivery of this Agreement by such
Stockholder does not, and the performance of the terms of this Agreement by such
Stockholder will not, (a) require such Stockholder to obtain the consent or
approval of, or make any filing with or notification to, any governmental or
regulatory authority, domestic or foreign other than any filings required under
U.S. federal or state securities laws, (b) require the consent or approval of
any other person pursuant to any agreement, obligation or instrument binding on
such Stockholder or its properties and assets, (c) conflict with or violate any
organizational document or law, rule, regulation, order, judgment or decree
applicable to such Stockholder or pursuant to which any of its or its
affiliates’ respective properties or assets are bound or (d) violate any other
agreement to which such Stockholder or any of its affiliates is a party
including, without limitation, the Buyer’s certificate of incorporation or
by-laws or the Shareholders Agreement, dated as of February 10, 2011, among
Buyer and the persons set forth on the signature pages thereto (the “Buyer
Shareholders Agreement”) or any other voting agreement, stockholders agreement,
irrevocable proxy or voting trust applicable to such Stockholder.  Other than
the Buyer Shareholders Agreement, the Owned Shares of such Stockholder are not,
with respect to the voting or transfer thereof, subject to any other agreement,
including any voting agreement, stockholders agreement, irrevocable proxy or
voting trust.

 

2.5           Acknowledgment.  Such Stockholder understands and acknowledges
that the Company is entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

 

3.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Stockholders as follows:

 

3

--------------------------------------------------------------------------------


 

3.1           Due Organization.  The Company is duly organized, validly existing
and in good standing under the laws of the State of Delaware.

 

3.2           Power; Due Authorization; Binding Agreement.  The Company has full
corporate power and authority to execute and deliver this Agreement, to perform
its obligations hereunder and to consummate the transactions contemplated
hereby.  The execution and delivery of this Agreement and the consummation by
the Company of the transactions contemplated hereby have been duly and validly
authorized by all necessary corporate action on the part of the Company, and no
other proceedings on the part of the Company are necessary to authorize this
Agreement or to consummate the transactions contemplated hereby.  This Agreement
has been duly and validly executed and delivered by the Company and, assuming
the due and valid authorization, execution and delivery hereof by the other
parties hereto, constitutes a valid and binding agreement of the Company.

 

4.             Certain Covenants of the Stockholders.

 

4.1           Restriction on Transfer, Proxies and Non-Interference.  Each
Stockholder hereby agrees, except as permitted by Section 4.7, from the date
hereof until the earlier of, (i) the termination of this Agreement in accordance
with Section 5.1 and (ii) the time that the Parent Stockholder Approval has been
obtained, not to (a) sell, transfer, pledge, encumber, assign or otherwise
dispose of, or enter into any contract, option or other arrangement or
understanding with respect to the sale, transfer, pledge, encumbrance,
assignment or other disposition of, or limitation on the voting rights of, any
of the Owned Shares (any such action, a “Transfer”) that would result in the
Stockholders, collectively, owning shares of Buyer’s capital stock less than
such number of shares necessary to obtain the Parent Stockholder Approval,
(b) grant any proxies or powers of attorney with respect to the Owned Shares,
deposit any Owned Shares into a voting trust or enter into a voting agreement
with respect to any Owned Shares, in each case with respect to any vote on the
approval of the Stock Issuance or any other matters set forth in this Agreement
including, without limitation, Article I (other than a proxy to the Company as
set forth in Section 1.2), (c) take any action that would cause any
representation or warranty of such Stockholder contained herein to become untrue
or incorrect or have the effect of preventing or disabling such Stockholder from
performing its obligations under this Agreement, or (d) commit or agree to take
any of the foregoing actions.  Any action taken in violation of the foregoing
sentence shall be null and void and each Stockholder agrees that any such
prohibited action may and should be enjoined. If any involuntary Transfer of any
of the Owned Shares shall occur (including, but not limited to, a sale by a
Stockholder’s trustee in any bankruptcy, or a sale to a purchaser at any
creditor’s or court sale), the transferee (which term, as used herein, shall
include any and all transferees and subsequent transferees of the initial
transferee) shall take and hold such Owned Shares subject to all of the
restrictions, liabilities and rights under this Agreement, which shall continue
in full force and effect until valid termination of this Agreement.

 

4.2           No Limitations on Actions.  The parties hereto acknowledge that
each Stockholder is entering into this Agreement solely in its capacity as the
beneficial owner of the applicable Owned Shares and this Agreement shall not
limit or otherwise affect the actions or fiduciary duties of such Stockholder,
or any affiliate, employee or designee of such Stockholder or any of its
affiliates in its capacity, if applicable, as an officer or director of Buyer.

 

4.3           Directors.               Each Stockholder agrees that, to the
extent it is a Stockholder at the time of the first annual shareholders meeting
of Buyer following the

 

4

--------------------------------------------------------------------------------


 

consummation of the Merger (the “First Post-Closing Meeting”), it will vote all
of its Owned Shares in favor of the election of the nominees designated by the
Company pursuant to Section 5.15 of the Merger Agreement to the board of
directors of Buyer at such shareholders meeting.

 

4.4           No Solicitation.  Each Stockholder agrees that it shall not,
without the Company’s written consent, directly or indirectly solicit, initiate,
knowingly facilitate, knowingly encourage (including by way of furnishing
information) or knowingly induce or take any other action designed to lead to
any inquiries or proposals that constitute, or would reasonably be expected to
lead to, the submission of a Parent Alternative Proposal.  Notwithstanding the
foregoing, nothing in this Agreement shall be deemed to prevent the Stockholders
from Transferring any equity securities of Buyer or taking any action in
connection with any Transfer or proposed Transfer of equity securities of Buyer
that is not in violation of the Transfer restrictions set forth in Section 4.1
to the extent that such Transfer does not involve a merger, consolidation, share
exchange, business combination, recapitalization, liquidation or similar
transaction involving Parent or an exchange offer or tender offer for Buyer’s
equity securities.

 

4.5           Amendment to Buyers Shareholders Agreement.  Each Stockholder
agrees to execute the amendment to the Buyer Shareholders Agreement to give
effect to the matters set forth in Section 5.15 of the Merger Agreement on the
date hereof.

 

4.6           Further Assurances.  From time to time, at the request of the
Company and without further consideration, each Stockholder shall execute and
deliver such additional documents and take all such further action as may be
reasonably necessary or desirable to consummate and make effective the
transactions contemplated by this Agreement.

 

4.7           Affiliate Transfers.  Any Stockholder that Transfers any Owned
Shares (a) to Permitted Transferees (as such term is used and defined in the
Buyers Shareholders Agreement) and Affiliates (as such term is used and defined
in the Buyers Shareholders Agreement) of such Stockholder and (b) in the case of
Richard D. Kinder, to a Kinder Foundation (collectively together with such
Permitted Transferees and Affiliates, “Potential Transferees”) shall cause each
such Potential Transferee to (i) execute a signature page to this Agreement
pursuant to which such Potential Transferee agrees to be a “Stockholder”
pursuant to this Agreement with respect to such Transferred Owned Shares and
(ii) provide the requisite contact information for such Potential Transferee as
contemplated by Exhibit B.  Transfers of Owned Shares to Potential Transferees
made pursuant to this Section 4.7 shall not be a breach of this Agreement.

 

5.             Miscellaneous.

 

5.1           Termination of this Agreement.  This Agreement, and all terms and
conditions contained herein, shall terminate upon the earlier to occur of
(i) the termination of the Merger Agreement in accordance with its terms and
(ii) the Effective Time; provided, that if the Closing occurs, Section 4.3 of
this Agreement shall terminate immediately following the First Post-Closing
Meeting.

 

5

--------------------------------------------------------------------------------


 

5.2           Effect of Termination.  In the event of termination of this
Agreement pursuant to Section 5.1, this Agreement shall become void and of no
effect with no liability on the part of any party hereto; provided, however, no
such termination shall relieve any party hereto from any liability for any
breach of this Agreement occurring prior to such termination.

 

5.3           Entire Agreement; Assignment.  This Agreement constitutes the
entire agreement among the parties with respect to the subject matter hereof and
supersedes all other prior agreements and understandings, both written and oral,
among the parties with respect to the subject matter hereof.  Nothing in this
Agreement, express or implied, is intended to or shall confer upon any other
person any right, benefit or remedy of any nature whatsoever under or by reason
of this Agreement; provided, that Buyer shall be an express third party
beneficiary of this Agreement solely for the purpose of being permitted, with a
Supermajority Board Vote (as such term is used and defined in the bylaws of
Buyer on the date hereof) to enforce Section 1.1 in a manner (pursuant and
subject to the provisions of Section 1.1) to cause each Stockholder to vote to
approve the Stock Issuance and any other matter requiring a vote of Buyer’s
shareholders necessary to consummate the transactions contemplated by the Merger
Agreement, solely to the extent that the Company refuses, in writing upon
request of the Buyer, to enforce such provision against the Stockholders.  This
Agreement shall not be assigned by operation of law or otherwise and, subject
only to the immediately preceding sentence, shall be binding upon and inure
solely to the benefit of each party hereto.

 

5.4           Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.

 

5.5           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed given if delivered personally (notice deemed
given upon receipt), telecopied (notice deemed given upon confirmation of
receipt), by email (notice deemed given upon sending), or sent by a nationally
recognized overnight courier service, such as Federal Express (notice deemed
given upon receipt of proof of delivery), to the parties at the following
addresses (or at such other address for a party as shall be specified by like
notice):

 

If to a Stockholder, to the address and facsimile set forth opposite such
Stockholder’s name on Exhibit B attached hereto

 

with copies in any case to:

 

Kinder Morgan, Inc.

500 Dallas Street, Suite 1000

Houston, Texas 77002

Attn:  General Counsel

Facsimile:  (713) 369-9410

 

-and-

 

Weil, Gotshal & Manges LLP

767 Fifth Avenue

New York, NY 10153

Attn:  Thomas A. Roberts and R. Jay Tabor

 

6

--------------------------------------------------------------------------------


 

Facsimile: (212) 310-6717

 

If to the Company :

 

El Paso Corporation

1001 Louisiana Street

Houston, Texas 77002

Attn.:  General Counsel

Facsimile:  (713) 420-5043

 

with a copy to:

 

Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, New York  10019
Attn.:   David A. Katz
Facsimile:  (212) 403-2000

 

5.6           Governing Law; Venue.

 

(a)           This Agreement and all claims or causes of action (whether at Law,
in contract, in tort or otherwise) that may be based upon, arise out of or
relate to this Agreement or the negotiation, execution or performance hereof
shall be governed by, and construed in accordance with, the laws of the State of
Delaware, without giving effect to conflicts of laws principles (whether of the
State of Delaware or any other jurisdiction) that would result in the
application of the Law of any other state.

 

(b)           Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Delaware Court of Chancery, or, if (and only if) such court lacks subject matter
jurisdiction, the Federal court of the United States of America sitting in the
State of Delaware, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement or the agreements
delivered in connection herewith or the transactions contemplated hereby or
thereby or for recognition or enforcement of any judgment relating thereto, and
each of the parties hereby irrevocably and unconditionally (i) agrees not to
commence any such action or proceeding except in the Delaware Court of Chancery,
or, if (and only if) such court lacks subject matter jurisdiction, the Federal
court of the United States of America sitting in the State of Delaware, and any
appellate court from any thereof, (ii) agrees that any claim in respect of any
such action or proceeding shall be heard and determined in the Delaware Court of
Chancery, or, if (and only if) such court lacks subject matter jurisdiction, the
federal court of the United States of America sitting in the State of Delaware,
and any appellate court from any thereof, (iii) waives, to the fullest extent it
may legally and effectively do so, any objection that it may now or hereafter
have to the laying of venue of any such action or proceeding in the Delaware
Court of Chancery, or, if (and only if) such court lacks subject matter
jurisdiction, the federal court of the United States of America sitting in State
of Delaware, and any appellate court from any thereof, (iv) waives, to the
fullest extent permitted by Law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in the Delaware Court of Chancery, or,
if (and only if) such court lacks subject matter jurisdiction, the federal court
of the United States of America sitting in the State of Delaware, and any
appellate court from any thereof, (v) waives, to the fullest extent permitted by

 

7

--------------------------------------------------------------------------------


 

Law, any claim that it is not personally subject to the jurisdiction of the
Delaware Court of Chancery, or, if (and only if) such court lacks subject matter
jurisdiction, the federal court of the United States of America sitting in
Delaware, and any appellate court from any thereof for any reason other than the
failure to serve in accordance with this Agreement, (vi) waives, to the fullest
extent permitted by Law, any claim that it or its property is exempt or immune
from jurisdiction of the Delaware Court of Chancery, or, if (and only if) such
court lacks subject matter jurisdiction, the Federal court of the United States
of America sitting in the State of Delaware or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise),
and (vii) waives, to the fullest extent permitted by Law, any claim that this
Agreement, or the subject mater hereof, may not be enforced in or by such
courts.  Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law. 
Each party to this Agreement irrevocably consents to service of process in the
manner provided for notices in Section 5.5.  Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by Law.

 

(c)           EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT.

 

5.7           Specific Performance.  Each Stockholder agrees that, in the event
of any breach or threatened breach by such Stockholder of any covenant or
obligation contained in this Agreement, the Company would be irreparably harmed
and that money damages would not provide an adequate remedy.  Accordingly, each
Stockholder agrees that Buyer shall be entitled (in addition to any other remedy
to which the Company is entitled at law or in equity) to seek and obtain (a) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (b) an injunction restraining
such breach or threatened breach.  Each Stockholder further agrees that neither
the Company nor any other Person shall be required to obtain, furnish or post
any bond or similar instrument in connection with or as a condition to obtaining
any remedy referred to in this Section 5.7, and each Stockholder irrevocably
waives any right it may have to require the obtaining, furnishing or posting of
any such bond or similar instrument.

 

5.8           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other parties, it being understood that all parties need not
sign the same counterpart.  This Agreement may be executed and delivered by
facsimile transmission.

 

5.9           Descriptive Headings.  The descriptive headings used herein are
inserted for convenience of reference only and are not intended to be part of or
to affect the meaning or interpretation of this Agreement.

 

8

--------------------------------------------------------------------------------


 

5.10         Severability.  Any term or provision of this Agreement that is
invalid or unenforceable in any situation in any jurisdiction shall not affect
the validity or enforceability of the remaining terms and provisions hereof or
the validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.  If the final judgment of a court of
competent jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties hereto agree that the court making such determination
shall have the power to limit the term or provision, to delete specific words or
phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closest to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified.  In the event such court
does not exercise the power granted to it in the prior sentence, the parties
hereto agree to replace such invalid or unenforceable term or provision with a
valid and enforceable term or provision that will achieve, to the extent
possible, the economic, business and other purposes of such invalid or
unenforceable term.

 

5.11         Non-Recourse.

 

(a)  No past, present or future director, officer, employee, incorporator,
member, partner, stockholder, agent, attorney, representative or affiliate of
any party hereto or of any of their respective affiliates shall have any
liability (whether in contract or in tort) for any obligations or liabilities of
such party arising under, in connection with or related to this Agreement or for
any claim based on, in respect of, or by reason of, the transactions
contemplated hereby; provided, however, that nothing in this Section 5.11 shall
limit any liability of the parties hereto for breaches of the terms and
conditions of this Agreement.

 

(b) Each party to this Agreement enters into this Agreement solely on its on
behalf, each such party shall solely by severally liable for any breaches of
this Agreement by such party and in no event shall any party be liable for
breaches of this Agreement by any other party hereto.

 

[remainder of page intentionally blank]

 

9

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to be
duly executed as of the day and year first above written.

 

 

EL PASO CORPORATION

 

 

 

 

 

 

 

By:

/s/ Douglas L. Foshee

 

 

Name: Douglas L. Foshee

 

 

Title:   Chairman, President and Chief Executive Officer

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

STOCKHOLDERS:

 

 

 

 

 

/s/ Richard D. Kinder

 

Richard D. Kinder

 

 

 

 

 

GS CAPITAL PARTNERS V FUND, L.P.

 

 

 

By:  GSCP V Advisors, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GSCP V OFFSHORE KNIGHT HOLDINGS, L.P.

 

 

 

By:  GS Capital Partners V Offshore Fund, L.P.

 

its General Partner

 

 

 

By:  GSCP V Offshore Advisors, L.L.C.

 

its General Partner

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GSCP V GERMANY KNIGHT HOLDINGS, L.P.

 

 

 

By: GSCP V GmbH Knight Holdings

 

its General Partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.

 

 

 

By:  GS Advisors V, L.L.C.

 

its General Partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GS CAPITAL PARTNERS VI FUND, L.P.

 

 

 

By:  GSCP VI Advisors, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GSCP VI OFFSHORE KNIGHT HOLDINGS, L.P.

 

 

 

By:  GS Capital Partners VI Offshore Fund, L.P.

 

its General Partner

 

 

 

By:  GSCP VI Offshore Advisors, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GSCP VI GERMANY KNIGHT HOLDINGS, L.P.

 

 

 

By:  GSCP VI GmbH Knight Holdings

 

its General Partner

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

 

 

By:  GS Advisors VI, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GOLDMAN SACHS KMI INVESTORS, L.P.

 

 

 

By:  GS KMI Advisors, L.L.C.

 

its General Partner

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GSCP KMI INVESTORS, L.P.

 

 

 

By:  GSCP KMI Advisors, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GSCP KMI INVESTORS OFFSHORE, L.P.

 

 

 

By:  GSCP KMI Offshore Advisors, Inc.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GS INFRASTRUCTURE KNIGHT HOLDINGS, L.P.

 

 

 

By:  GS International Infrastructure Partners I, L.P.

 

its General Partner

 

 

 

By:  GS Infrastructure Advisors 2006, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

GS INSTITUTIONAL INFRASTRUCTURE PARTNERS I, L.P.

 

 

 

By:  GS Infrastructure Advisors 2006, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

GS GLOBAL INFRASTRUCTURE PARTNERS I, L.P.

 

 

 

By:  GS Infrastructure Advisors 2006, L.L.C.

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Kenneth A. Pontarelli

 

 

Name: Kenneth A. Pontarelli

 

 

Title:   Vice President

 

 

 

 

 

 

 

HIGHSTAR II KNIGHT ACQUISITION SUB, L.P.

 

 

 

By: Highstar Capital GP II, L.P., its General Partner

 

 

 

By: Highstar Management II, LLC, its General Partner

 

 

 

By: Highstar Capital LP, its attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Michael J. Miller

 

 

Name: Michael J. Miller

 

 

Title:   Partner

 

 

 

 

 

 

 

HIGHSTAR III KNIGHT ACQUISITION SUB, L.P.

 

 

 

By: Highstar GP III Prism Fund, L.P., its General Partner

 

 

 

By: Highstar Management III, LLC, its General Partner

 

 

 

By: Highstar Capital LP, its attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Michael J. Miller

 

 

Name: Michael J. Miller

 

 

Title:   Partner

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

HIGHSTAR KNIGHT PARTNERS, L.P.

 

 

 

By: Highstar Knight Co-Investment GP, LLC, its General Partner

 

 

 

By: Highstar Capital LP, its attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Michael J. Miller

 

 

Name: Michael J. Miller

 

 

Title:   Partner

 

 

 

 

 

 

 

HIGHSTAR KMI BLOCKER LLC

 

 

 

By: Highstar III Knight Acquisition Sub, L.P., its managing member

 

 

 

By: Highstar GP III Prism Fund, L.P., its General Partner

 

 

 

By: Highstar Management III, LLC, its General Partner

 

 

 

By: Highstar Capital LP, its attorney-in-fact

 

 

 

 

 

 

 

By:

/s/ Michael J. Miller

 

 

Name: Michael J. Miller

 

 

Title:   Partner

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CARLYLE PARTNERS IV KNIGHT, L.P.

 

 

 

By: TC Group IV, L.P., its general partner

 

 

 

By: TC Group IV Managing GP, L.L.C., its general partner

 

 

 

By: TC Group, L.L.C., its sole member

 

 

 

By: TCG Holdings L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

Name: Daniel A. D’Aniello

 

 

Title:

 

 

 

 

 

 

 

CP IV COINVESTMENT, L.P.

 

 

 

By: TC Group IV, L.P., its general partner

 

 

 

By: TC Group IV Managing GP, L.L.C., its general partner

 

 

 

By: TC Group, L.L.C., its sole member

 

 

 

By: TCG Holdings L.L.C., its managing member

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

Name: Daniel A. D’Aniello

 

 

Title:

 

 

 

 

 

 

 

CARLYLE ENERGY COINVESTMENT III, L.P.

 

 

 

By:  Carlyle Energy Coinvestment III GP, L.L.C.,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Daniel A. D’Aniello

 

 

Name: Daniel A. D’Aniello

 

 

Title:

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

CARLYLE/RIVERSTONE KNIGHT INVESTMENT PARTNERSHIP, L.P.

 

 

 

By:  Carlyle/Riverstone Energy Partners III, L.P.,

 

its General Partner

 

 

 

By:  C/R Energy GP III, LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Pierre Lapeyle

 

 

Name: Pierre Lapeyle

 

 

Title:   Authorized Person

 

 

 

 

 

 

 

C/R KNIGHT PARTNERS, L.P.

 

 

 

By:  Carlyle/Riverstone Energy Partners III, L.P.,

 

its General Partner

 

 

 

By:  C/R Energy GP III, LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Pierre Lapeyle

 

 

Name: Pierre Lapeyle

 

 

Title:   Authorized Person

 

 

 

 

 

 

 

C/R ENERGY III KNIGHT NON-U.S. PARTNERSHIP, L.P.

 

 

 

By:  Carlyle/Riverstone Energy Partners III, L.P.,

 

its General Partner

 

 

 

By:  C/R Energy GP III, LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Pierre Lapeyle

 

 

Name: Pierre Lapeyle

 

 

Title:   Authorized Person

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

 

RIVERSTONE ENERGY COINVESTMENT III, L.P.

 

 

 

By:  Riverstone Coinvestment GP LLC,

 

its General Partner

 

 

 

 

 

 

 

By:

/s/ Pierre Lapeyle

 

 

Name: Pierre Lapeyle

 

 

Title: Authorized Person

 

 

SIGNATURE PAGE TO VOTING AGREEMENT

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

BUYER STOCK OWNERSHIP

 

 

 

Number of
Shares

 

Stockholder

 

Class A Shares

 

RICHARD D. KINDER

 

216,492,170

 

GS CAPITAL PARTNERS V FUND, L.P.

 

16,227,644

 

GSCP V OFFSHORE KNIGHT HOLDINGS, L.P.

 

8,382,523

 

GSCP V GERMANY KNIGHT HOLDINGS, L.P.

 

643,371

 

GS CAPITAL PARTNERS V INSTITUTIONAL, L.P.

 

5,564,682

 

GS CAPITAL PARTNERS VI FUND, L.P.

 

15,764,854

 

GSCP VI OFFSHORE KNIGHT HOLDINGS, L.P.

 

13,112,651

 

GSCP VI GERMANY KNIGHT HOLDINGS, L.P.

 

560,283

 

GS CAPITAL PARTNERS VI PARALLEL, L.P.

 

4,335,066

 

GOLDMAN SACHS KMI INVESTORS, L.P.

 

16,886,427

 

GSCP KMI INVESTORS, L.P.

 

23,245,978

 

GSCP KMI INVESTORS OFFSHORE, L.P.

 

3,365,816

 

GS INFRASTRUCTURE KNIGHT HOLDINGS, L.P.

 

19,227,228

 

GS INSTITUTIONAL INFRASTRUCTURE PARTNERS I, L.P.

 

724,828

 

GS GLOBAL INFRASTRUCTURE PARTNERS I, L.P.

 

6,784,786

 

HIGHSTAR II KNIGHT ACQUISITION SUB, L.P.

 

3,156,297

 

HIGHSTAR III KNIGHT ACQUISITION SUB, L.P.

 

20,743,460

 

HIGHSTAR KNIGHT PARTNERS, L.P.

 

20,239,484

 

HIGHSTAR KMI BLOCKER LLC

 

41,131,509

 

CARLYLE PARTNERS IV KNIGHT, L.P.

 

54,536,189

 

CP IV COINVESTMENT, L.P.

 

5,011,383

 

CARLYLE ENERGY COINVESTMENT III, L.P.

 

176,040

 

CARLYLE/RIVERSTONE KNIGHT INVESTMENT PARTNERSHIP, L.P.

 

20,123,490

 

C/R KNIGHT PARTNERS, L.P.

 

29,773,786

 

C/R ENERGY III KNIGHT NON-U.S. PARTNERSHIP, L.P.

 

8,647,642

 

RIVERSTONE ENERGY COINVESTMENT III, L.P.

 

826,614

 

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

STOCKHOLDERS’ CONTACT INFORMATION

 

See attached.

 

--------------------------------------------------------------------------------